Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Vermilion Energy Trust Announces Notice of Verenex Energy's Strategic Review CALGARY, Sept. 8 /CNW/ - Vermilion Energy Trust ("Vermilion" or the "Trust") wishes to inform unitholders that the board of directors of Verenex Energy Inc. ("Verenex" or the "Company") has initiated a process to identify, examine and consider a range of strategic alternatives available to Verenex to maximize shareholder value. Background - Vermilion holds approximately 18.8 million shares of Verenex, representing approximately 42.4% of Verenex's outstanding shares.
